 354DECISIONSOF NATIONALLABOR RELATIONS BOARDSherewoodEnterprises,Inc.,d/b/aDoctors'HospitalandCaliforniaNurses'Association,affiliatedwithAmericanNurses'Association,Petitioner.Case 20-RC-8148April 14, 1969DECISION ON REVIEWOn June 28, 1968, the Regional Director forRegion 20 issued a Decision and Direction ofElection,attachedhereto,inwhichhe foundappropriate a unit of all registered nurses at theEmployer'sModesto,California,hospital.Thereafter, in accordance with Section 102.67 of theNationalLaborRelationsBoardRulesandRegulations, Series 8, as amended, the Employerfiledwith the National Labor Relations Board atimelyrequestforreviewofsaidDecision,contending that all the registered nurses employed initshospitalaresupervisorsasdefined in theNational Labor Relations Act and that, therefore, aunit composed entirely of such registered nurses isinappropriate.By telegraphic order dated July 29, 1968, theBoard granted the request for review and stayed theelection.Thereafter, the parties filed briefs onreview.The Board has considered the entire record in thiscasewith respect to the issues under review,'including the briefs of the parties, and makes thefollowing findings:The Petitioner seeks a unit of all registered nursesat the Employer's hospital. The Employer contendsthatallthe registered nurses, in each of thenumerous categories of registered nurse in itsemploy, are supervisors- hence, nonemployees -within the meaning of Section 2(l1) of the Act andthat a unit consisting of them could not, therefore,be appropriate under Section 9. The RegionalDirector found that these registered nurses are ahighly trained group of professionals who normallyinform other, lesser skilled, hospital employees as tothe work to be performed for patients, but that theirduties and authority in this regard are solely aproduct of their highly developed professional skillsand do not constitute an exercise of supervisoryauthority in the interest of their employer. On thebasisof this finding, and in agreement with theposition of the Petitioner, the Regional Directorconcluded that the requested unit of registerednurses comprises a unit of professional employeesthatisappropriateforpurposesof collectivebargaining.'As theRegionalDirector'sDecision,theRequest for Review, andbriefs,adequately present the issues and the positions of the parties, theEmployer's request for oral argument is denied'The Regional Director also found that five registered nurses- theWe generally agree with the above-noted unitfindings of the Regional Director as they are amplysupported by the record. However, with respect tothe head nurses and area supervisors noted below,we findmeritinsomeof the Employer'scontentions.The Employer operates a proprietary hospital inModesto, California, which contains 146 beds andhasan average patient population of 125. Itemploys,inter alia,approximately 40 full-time and32 regular part-time registered nurses, 85 full andpart-time licensed vocational nurses, and 90 full andpart-time nurses' aids. The hospital administrator isthe overall supervisor of all hospital personnel andhas final authority with regard to the hiring anddischarge of all employees. Reporting directly toadministrator are the heads of the various hospitaldepartments, including the director of nurses who isinchargeof all nursingoperations. Immediatelyunder the director, and regarded as herassistants,are the day shift, P.M. shift, and night shiftsupervisors who coordinate the work and personnelof the hospital's variouspatient care areas.The Floor Head Nurses:The A, B, C, and Dwings of the hospital are staffed three shifts per day,7 days per week. On duty in each wing on each shiftisa registered nurse who has the title "floor headnurse" and, under her, as many as eight licensedvocational nurses and nurses' aids.' On the day andP.M. shifts only, thereisanadditional registerednurse,denominated "medication nurse", on duty ineach wing who has responsibility for the ordering,administering, and charting of medication for eachpatient.At thebeginningof every shift, the floorhead nurses independently decide on the distributionof the work load for their wings, assigning eachauxiliaryemployee to particular patients anddirecting them as to how and when particularprocedures should be performed.When a newemployee is hired for one of thewings,the DirectorofNursesassignsher to a particular floor headnurse on a part-time basis. If that head nurseapproves of the new employee's work, the latter willbe given the assignment full-time, but if the headnurse finds it unsatisfactory the new employee willeither be transferred to another patient care area ordischarged.Aside from situations involving newemployees, there have been many instances ofauxiliarypersonnel being transferred within thehospital at the request of floor headnurses. Inaddition, the floor headnurses areresponsible formaking periodic formal evaluations of the work ofmost of the employees working under them. Theseevaluationsarewrittenouton the Employer's"Employee Performance & Merit Review" formand submitted to the Director of Nurses who reliesupon them when deciding on the granting of meritdirector of nurses, the day shift supervisor, the P M shift supervisor, thenight shift supervisor,and the central supply supervisor-were supervisorswithin the meaning of the Act and excluded them from the unit None ofthe parties has sought review of these findings'Hereinafter referred to, collectively, as auxiliary personnel175NLRB No. 59 SHEREWOOD ENTERPRISES, INC.pay increases to the employees concerned.' The headnurses and the medication nurses, if any, on duty atthe same time on the same wing often assist oneanother in the performance of their respectiveduties.However, the record clearly establishes thatthemedication nurses do not possess the authorityover auxiliary personnel, as set forth above, that isexercised by the head nurses. The head nurses arepaidapproximately $45more per month thanmedication and-; other staff nurses having equalseniority.The Operating Room Supervisor:The operatingroom is regularly staffed only on the day shift,Monday through Friday. Six or seven registerednurses, including one designated "OR supervisor",and an unspecified number of auxiliary personnelareusuallyonduty.TheOR supervisor hasresponsibility for staffing the unit, ordering supplies,schedulingcases,determiningthatparticularfacilitiesare in sterile condition, and seeing to itthat all the employees in the unit are carrying outtheir specific jobs. Like the floor head nurses, theOR supervisor has the effective authority to rejectpersonnelwho are assigned to jobs within herjurisdiction,andsuchemployeesareeitherdischarged or transferred to other areas of thehospital. At the request of the director of nurses, theOR supervisor evaluates most of the operating roomemployees either quarterly or semiannually, fillingout the Employer's evaluation forms and addingadditional written comments. The completed formsare shown to and discussed with the affectedemployees and are then forwarded to the director ofnurses,who fully relies on the evaluations indetermining the award of the merit pay increaseswhich are periodically given to all satisfactoryemployees.TheOR supervisor ispaidapproximately $65more per month than otheroperatingroom registerednurseswithequalseniority.Upon all of the foregoing, we conclude that thefloor head nurses and the operating room supervisorare supervisors within themeaningof the Act. Weshall accordingly exclude them from the unit.We are unable to ascertain, on the present stateof the record, whether or not the duties of theobstetrics supervisor, the obstetrics charge nurses,and the recovery room head nurse encompass suchauthority over auxiliary personnel as would makethem supervisors within the meaning of the Act. Weshall,therefore,permit them to vote subject tochallenge.With respect to the in-service trainingsupervisorand the head nurse in the intensivecare/cardiac care unit, the record amply supportstheRegional Director's finding that they are notsupervisors within the meaning of the Act and they'So far as the record shows, the director of nurses and her assistants, theshift supervisors,obtain all their information as to the work performanceof auxiliary employees through these evaluations and through other - oral- comments and reports made by the floor head nurses355are, therefore, included in the unit.Accordingly, the case is hereby remanded to theRegional Director for Region 20 for the purpose ofconducting an election pursuant to his Decision andDirection of Election, as modified herein, exceptthat the payroll for determining eligibility shall bethat immediately preceding the date below.'MEMBER BROWN, dissenting in part:Icannot agree with my colleagues that floor headnurses are supervisory and should be excluded fromthe unit.Nor do I concur in their view that thestatus of the obstetrics supervisor, the obstetricscharge nurses, and the recovery room head nurse isso questionable as to require these individuals tovote by challenged ballot. Rather I find no basis forgranting review as to them under Section 102.67(c)of the Rules, and hence I would adopt the RegionalDirector's conclusions that the incumbents of thesepositions do not exercise supervisory authority andwould include them in the unit.As to the floor head nurses, the RegionalDirector's evaluation of the evidence led him toconcludethattheirauthoritywasmerelyamanifestation of their professional status and highdegree of training and skill, rather than the exerciseof supervisory authority. The only duty set out bythemajoritywhichmight be relevant is theirevaluation of auxiliary personnel. However, it doesnot appear from the record that the director ofnurses relies extensively on such evaluations; shemerely considers them as one factor.' I would notfind in these circumstances that the Director'sdecision concerning the floor head nurses is clearlyerroneous and prejudicial to the rights of a party, asrequired to secure review under Section 101.67(c) ofthe Board's Rules and Regulations, or that any of'An amended election eligibility list, containing the names and addressesof all eligible voters, must be filed by the Employer with the RegionalDirector for Region 20 within 7 days after the date of this Decision onReview The Regional Director shall make this list available to all partiesto the electionNo extension of time to rile this list shall be granted by theRegionalDirector except in extraordinary circumstancesFailure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filedExcelsior Underwear Inc ,156 NLRB1236.`Contrary to the statement of the majority, the record, in my view, doesnot establish affirmatively that the director of nurses or the shiftsupervisors obtain all their information as to the work performance ofauxiliary employees through the floor head nurses Nor does it appear thatthe recommendationsof the floorhead nurses are relied on in anysubstantial respectOne floor head nurse testified,for example, that someemployees had received merit increases before she even filled out theevaluation forms which were sent to her for completion when suchincreases were due.And it is obvious that shift supervisors(the supervisorylevelbetween the floor head nurses and the director of nurses) were asource of information as to employee performance For, although thedirector of nurses cited three instances in which raises were withheldbecause of negative recommendations,in two of these cases there was ajoint recommendation by a shift supervisor and a floor RN (presumably ahead nurse) Further it is to be noted that the director of nurses testifiedthat she took no disciplinary action without making an investigation (whichmight consist only of a discussion with the RN but clearly was not said tobe limited to any report of a floor head nurse).Finally, it is clear that anyfinal decision to discharge could be made only by the administrator (theoverall supervisor of all hospital personnel)and that he does not act solelyon the recommendation made to him, even by the director of nurses 356DECISIONSOF NATIONALLABOR RELATIONS BOARDthe other grounds for review there set forth issatisfied.This is particularly true, moreover, as tothose categories whose status the majority states itcannot determine and who are permitted to voteonly subject to challenge. It seems quite clear thatthe so-called obstetrics supervisor and charge nursesperform the regular professional nursing functions towhich they are assigned and there is no indicationthat any of them, or the recovery room head nurse,responsibly direct the work of others.Iagree that the operating room supervisorundoubtedly exercises such authority as to requirethat she be excluded, and hence I concur in thereversalof the Director's finding as to her.However, I would affirm the Director's decision inall other respects.DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was held beforea hearingofficer of the National LaborRelations Board.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated its powers in connection with thiscaseto theundersigned Regional Director.Upon the entire record in this case, the RegionalDirector finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposes ofthe Act toassert jurisdiction herein.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentationof certain employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6) and(7) of the Act.4.The following employees of the Employer constituteaunitappropriateforthepurposesofcollectivebargaining within the meaning of Section 9(b) of the Act.'All registered nurses employed by the Employer at itsModesto,Californiaoperation,excludingallotheremployees, the director of nurses, day supervisor, PMsupervisor, night supervisor, central supply supervisor,guards and other supervisors as defined in the Act[Direction of Election2 omitted from publicationThe Employer operates a proprietary hospital in Modesto, CaliforniaThe hospital employs approximately 40 full-time and 40 part-timeregisterednursesand approximately245otheremployees includingLicensedVocationalNurses(LVN's)nurses aides,andmaintenancepersonnelPetitioner seeks a unit composed of all registered nurses TheEmployer contends that all registered nurses are supervisors within themeaning of the ActThedirector of nursesisin charge of all nursing operations Sheinterviewsallapplicantsfornursingjobsandmakes effectiverecommendations with respect to the hiring and discharge of registerednurses to the hospital administrator who has final authority She alsoassigns registered nurses to various departments within the hospital, andperiodically evaluates their work.Theday supervisor,thePMsupervisor,and thenight supervisorhave authority to direct the work of the registerednurses during their shifts,and to discipline employees The PM and nightsupervisor are in full control of the nursing operations during their shiftssince the director of nurses is not on duty at those times The day, PM,and night supervisors receive a base pay of$690 per month while headnurses receive a base pay of $650 and staff nurses with one year experiencereceive abase pay of $615 In accordance with the positionsof the parties,the directorof nurses, the day supervisor,the PM supervisor and the nightsupervisor are foundto be supervisors withinthe meaningof the ActThe operating room is staffed by six or sevenregistered nurses,includingtheoperating room supervisor,and by several LVN's and aidesIt is runon a regularbasis onlydunng theday shift,and at other times theregistered nurses areon call for emergency duties Theoperating roomsupervisor coordinatesthe activities of the otherpersonnel,and has maderecommendationsto the directorof nurses regarding the qualifications ofinterchangeablyThe PMand nightshifts are staffed byregistered nursespersons assigned to the operatingroom She receives $690 per month, thesamerateof pay as the day,PM, and night supervisors,which issomewhat greater than that receivedby other head nurses This differenceisattributedto the factthat operating room nurses receive a monthlypremium of$20 In the absence of the operatingroom supervisor, anyregistered nurse who is on call for the operating room during the eveningand nightshifts willassume her duties During the course of operations sheperforms duties similarto those performed by the otherregistered nurseson dutyIt appearsthat the degree of controlexercised by the operatingroom supervisorover otherpersonnel is attributed to her status as aprofessional employee with a high degree of training and skill,rather thanto her possessionof supervisory authority.During theday shiftthe intensive care unit(ICU) and cardiaccare unit(CCU) are staffedby two registered nurses, one of whom is designated thehead nurseOn the other two shifts, both units are staffed by fourregistered nurses on a rotating basisThe Employercontends that the headnurse is a supervisor She coordinates the activitiesin ICU-CCU, schedulesthe rotation of nurses on the three shifts, receives$650 monthly,which isgreater than other nurses in theICU-CCU whoreceive$625 per month,but less thanthe $690 ratepaid to the day, night and PMSupervisorsOnone occasion she recommended to the director of nurses that a person behiredOn the otherhand,itappears from the record that during the dayshiftsheand the other registered nurse perform similar functionsGenerally, oneis in theICU and one is in the CCUBoth are trained touse various specialized equipment such as defibrallators and pacemakers,and are authorizedto do sowithout consultinga doctorIn an emergencysituationboth may requestextra help from the director of nurses Duringthe PM and nightshifts when the headnurse is noton duty,her functionsare performed by the registerednurse assignedto ICU-CCU The headnurse does not haveauthority to hire ordischarge,or to formulate,determineor effectuatemanagementpolicyAccordingly,it is found thatshe is a highly skilled professional who uses independent judgment anddiscretion commensurate with her training,rather thana supervisor withinthe meaningof the ActDuring theday shiftthe obstetrics ward is staffed by three registerednurses,one of whomisdesignatedtheOB Supervisor,and a number ofLVN's and nursesaidesDuring the PM and night shifts one registerednurse is onduty and oneison callThe recorddisclosesthat the OBsupervisor coordinates the activitiesof the other obstetricspersonnel on theday shift,and occasionally interviewsprospectiveemployeesand reportstheir qualificationsto the directorof nursesOn the otherhand, it is clearthat she performsduties similar to the other registered nursesNormallyone of the registered nurses isin the deliveryroom,one in the labor roomand one inthe postpartumroom Each nurse is responsiblefor the care ofthe patientsinher area, and they are assigned to the various areason a rotationsystemAny nurse on duty assumes responsibility forcoordinating the activitiesof the other employees,and each oversees thework of the LVN's and nurses'aidesThus, the OBsupervisorhas little orno more authority over employees than do theother registered nurses, andthe authorityshehas isattributabletoher professional status andrelativelygreater degree of training,knowledge,experienceand skillAccordingly, it is found that she isnot a supervisorThecentral supply supervisoris on duty during the day shift only, and isresponsiblefor the sterilization and distribution of supplies throughout thehospitalShe has authority to purchasesupplies valued up to$1,000, and,contrary to the otherhead nurses,she interviews all job applicants forcentral supply,makes effectiverecommendations regardingthe hire andterminationof employees,and makesperiodic writtenevaluationsof theseemployeesCentral supplyisstaffedby a numberof nurses'aides andlicensed vocational nurses who do the actualsterilizationand distributionat the direction of the central supply supervisorAs the central supplysupervisor has authorityto pledge the employer'scredit, direct the work ofother employees and make effective recommendations regardingthe hireand termination of employees,it is found that she isa supervisor withinthe meaningof the ActThe functionof thein service training supervisoris to develop andimplement a nurses training programThe recordshows that she does not SHEREWOOD ENTERPRISES, INC.357direct the work of any employees,and that she has no authority to hire orterminate employees or to effectively recommend such action Accordingly,it is found that she is not a supervisorEach wing of the hospital is staffed by two registered nurses on the dayand PM shift, one of whom is designated as thehead nurse or charge nurseand the other themedicationnurse, and by a number of LVN's and nurses'aidesOn the night shift only one registered nurse is on duty The headnurses receive slightly greater pay than the medication nurses and assignLVN's and nurses'aides to particular patients They occasionally requestthe transfer of employees from their ward, and at the request of the daysupervisor,or the director of nurses,evaluate the other employees Thehead nurse does not have authority to hire or terminate employees, or togrant time off She and the medication nurse are jointly responsible for thecare of the patients and both visit each patient at least twice a day Themedication nurse is responsible for the administration of drugs andmedicines,while the head nurse reviews the patient's chart to ascertain ifallrequired services are being performed Both nurses oversee the otheremployees with respect to the services that can be rendered by nurses aidesor licensed vocational nurses,and both can give these employees shortbreaksTheir authority in this regard is a manifestation of theirprofessional status and high degree of training and skill, rather than theexercise of supervisory authority on behalf of management It is thereforefound that they are not supervisorsAside from the particular registered nurses discussed above, theEmployer contends that all full-time and part-time registered nurses aresupervisorsThe record shows that the registered nurses possess a greaterdegree of skill than other hospital employees,and accordingly, theynormally inform the LVN's and nurses' aides of the work to be performedon patients,and insure that such work is done They do not have authorityto hire or terminate employees,or to effectively recommend such action, togrant time off, or to discipline employeesAll the registered nurses,including the parttime registered nurses,work interchangeably on theirparticular ward,occasionally assuming the duties of the head nurseWhilethe Employer contends that this interchange establishes that the registerednurses on each wing and in each department are "joint supervisors," thecontrary appears to be true That is, they are essentially a homogeneousgroup of highly skilled professional employees who are assigned separate,equal but overlapping responsibilities requiring the exercise of judgmentand discretion normally expected of professional employees They do notformulate,effectuateorenforcemanagement policies on behalf ofmanagementMoreover,the Board has consistently held that registerednurses constitute a well-defined professional group whose training,skill andduties differ from other employees and that a unit confined to registerednurses is appropriate for collective bargaining purposes Accordingly, it isfound that except for the director of nurses,the day supervisor, the PMsupervisor,the night supervisor,and the central supply supervisor, all ofwhom are supervisors,the remaining registered nurses are not supervisorsand comprise an appropriate unit for collective-bargaining purposesConsolidatedVulteeAircraftCorporation,FortWorthDivision, 108NLRB 591The Employer also employs approximately 40 registered nurses on apart-time basis,approximately 32 of whom work I or 2 days a week on aregularly scheduled basis performing the same duties as the fulltimeregistered nursesIt is clear that they possess sufficient community ofinterestwith the registered nurses to be included in the unit as regularpart-time employees As to the other eight part-time employees,the recordshows that they work only sporadically or in emergency situations, do nothave regularly scheduled hours, and work only when available or notworking at other jobs Accordingly,the following shall be excluded fromthe unit as casualsJeannetteHubbard, Roger Hugg, Mr Swift. MrDolan,Mrs Schoate,Jean McAnulty,Verna Perier,June WeeseAn election eligibility list, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directorwithin seven days of the date of this Decision and Direction of Election.The Regional Director shall make the list available to all the parties to theelectionIn order to be timely filed,such list must be received in theRegionalOffice,450 Golden Gate Avenue, Box 36047,San Francisco,California 94102, on or before July 5, 1968 No extension of time to filethis listmay be granted except in extraordinary circumstances,nor shallthe filing of a request for review operate to stay the filing of such listFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filedExcelsiorUnderwear,Inc,156 NLRB 1236